DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the second side off the first panel”. This appears to be a typographic error and should read “the second side of the first panel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 22-23, and 25 are rejected under 35 U.S.C. 102a1 as being anticipated by NZ534537.
Regarding claim 1, NZ534537 discloses a bifold system comprising: a frame comprising a jamb and a header together at least partially defining an opening (Figures 10-11, element 44); a track (not explicitly shown, See at least page 6, lines 4-14) extending along the header in a transverse direction across the opening; a first panel (Figure 4, element 21) having a first side and a second side opposite the first side, the first panel being hinged to the jamb at the first side of the first panel to pivot about a vertical axis spaced with respect to the track and the frame in a forward direction with respect to the frame; a second panel (Figure 4, element 23) having a first side and a second side opposite the first side; at least one intermediate hinge (Figure 4, elements 30, 31 and 34, also see Figure 9, element 48) connecting the first side of the second panel to the second side of the first panel, the at least one intermediate hinge enabling the first panel and the second panel to be moved between a closed configuration and an open configuration; a wheel (Figure 4, element 29) connected to the second panel towards the second side of the second panel, the wheel being rotatably mounted on a vertical axis to a top edge of the second panel and configured to guidedly travel along the track, and wherein, when in the closed configuration, the first panel and the second panel are aligned parallel to each other in the same plane, with the second side off the first panel abutting the first side of the second panel, and when the first panel and the second panel are in the open configuration, the intermediate hinge offsets the second 3Atty. Docket No. 450.0005 Appl. No. to be assigned side of the first panel from the first side of the second panel by a spacing in the forward direction (See Figure 3), such that the first panel and the second panel are substantially parallel to each other and perpendicular to the opening with the first panel and the second panel folded together at a side of the frame.  

Regarding claim 2, NZ534537 discloses wherein the first panel and the second panel comprising door panels.  
Regarding claim 3, NZ534537 discloses wherein the intermediate hinge comprises a first hinge leaf and a second hinge leaf connected to the first hinge leaf (Figure 5, elements 32 and 33), the first hinge leaf and the second hinge leaf being pivotable with respect to each other about a common axis.  
Regarding claim 4, NZ534537 discloses wherein the common axis is spaced from the second side of the first panel towards the first side of the first panel (See Figure 3).  
Regarding claim 5, NZ534537 discloses wherein each of the first hinge leaf and the second hinge leaf comprises a first hinge leaf portion extending away from the common axis and a second hinge leaf portion extending away from the first hinge leaf portion at an angle to the first hinge leaf portion (See Figures 5-7, considered elements 32, 32A and 33, 33A).
Regarding claim 6, NZ534537 discloses wherein the angle to the first hinge leaf portion is a substantially perpendicular angle (See Figures 5-7, Examiner notes that elements 33A and 32A are three-dimensional cylindrical structures, and positioning with respect to elements 33 and 32 include numerous angles, including a substantially perpendicular angle. Additionally, Figures 9 and 12 illustrate a panel configuration including explicitly perpendicular hinge portions).  
Regarding claim 7, NZ534537 discloses wherein the second hinge leaf portion of the first hinge leaf is secured to a surface on an edge of the first panel, and the second hinge leaf portion of the second hinge leaf is secured to a surface on an edge of the second panel (See at least Figures 3-4).
Regarding claim 8, NZ534537 discloses wherein when the first panel and second panel are in the closed configuration, the second hinge leaf overlaps the first hinge leaf (See at least Figure 6).  
Regarding claim 9, NZ534537 discloses wherein when the first panel and the second panel are in the closed configuration, the second hinge leaf overlaps the first hinge leaf and the first hinge leaf portion of the first hinge leaf is aligned parallel with and abutting the first hinge leaf portion of the second hinge leaf, and the second hinge leaf portion of the first hinge leaf is aligned parallel with and abutting the second hinge leaf portion of the second hinge leaf (See Figures 2-11).  
Regarding claim 10, NZ534537 discloses wherein when the first panel and the second panel are in the open configuration, the first hinge leaf is located on an opposite side of the common axis to the second hinge leaf (See at least Figure 3).  
Regarding claim 11, NZ534537 discloses wherein when the first panel and the second panel are in the open configuration, the first hinge leaf is located on an opposite side of the common axis to the second hinge leaf and the second hinge leaf portion of the first hinge leaf is parallel to and spaced from the second hinge leaf portion of the second hinge leaf in the forward direction by the spacing of the second side of the first panel from the first side of the second panel (See at least Figure 3).  
Regarding claim 22, NZ534537 discloses a bifold system comprising: a frame comprising a jamb and a header together at least partially defining an opening (Figures 10-11, element 44); a track (not explicitly shown, See at least page 6, lines 4-14) extending along the header in a transverse direction across the opening; a first panel (Figure 4, element 21) having a first side and a second side opposite the first side, the first panel being hinged to the jamb at the first side of the first panel to pivot about a vertical axis spaced with respect to the track and the frame in a forward direction with respect to the frame; a second panel (Figure 4, element 23) having a first side and a second side opposite the first side, a  bifold kit including: at least one intermediate hinge (Figure 4, elements 30, 31 and 34, also see Figure 9, element 48) configured to connect the first side of the second panel to the second side of the first panel, the intermediate hinge enabling the first panel and the second panel to be moved between a closed configuration and an open configuration; a wheel (Figure 4, element 29) configured to be connected to the second panel towards the second side of the second panel so as to be rotatably mounted on a vertical axis to a top edge of the second panel and configured to guidedly travel along the track, and wherein when in the closed configuration, the first panel and the second panel are aligned parallel to each other in the same plane, with the second side of the first panel abutting the first side of the second panel, and when the first panel and the second panel are in the open configuration, the intermediate hinge offsets the second side of the first panel from the first side of the second panel by a spacing in the forward direction (See Figure 3), such that the first panel and the second panel are substantially parallel to each other and perpendicular to the opening with the first panel and the second panel folded together at a side of the frame.  

Regarding claim 23, NZ534537 discloses wherein the bifold kit further including a wheel bracket (See at least Figure 2, considered structural element mounting element 29 to element 23) having a body configured to be mounted to the second panel, the wheel rotatably mounted to the body of the wheel bracket.  
Regarding claim 25, NZ534537 discloses a method of installing a bifold system in a frame having a jamb and a header together at least partially defining an opening (Figures 10-11, element 44); the method comprising: providing a track (not explicitly shown, See at least page 6, lines 4-14) extending along the header in a transverse direction across the opening; hingedly connecting a first side of a first panel (Figure 4, element 21) to the jamb so as to pivot about a vertical axis spaced with respect to the track and the frame in a forward direction with respect to the opening; connecting a first side of a second panel (Figure 4, element 23) to a second side of the first panel opposite the first side of the first panel with at least one intermediate hinge (Figure 4, elements 30, 31 and 34, also see Figure 9, element 48) enabling the first panel and the second panel to be moved between a closed configuration and an open configuration; and connecting a wheel (Figure 4, element 29) to the second panel towards a second side of the second panel such that the wheel is rotatably mounted on a vertical axis to a top edge of the second panel and configured to guidedly travel along the track, 8Atty. Docket No. 450.0005 Appl. No. to be assigned wherein when in the closed configuration, the first panel and the second panel are aligned parallel to each other in the same plane, with the second side of the first panel abutting the first side of the second panel, and when the first panel and the second panel are in the open configuration, the intermediate hinge offsets the second side of the first panel from the first side of the second panel by a spacing in the forward direction (See at least Figure 3), such that the first panel and the second panel are substantially parallel to each other and perpendicular to the opening with the first panel and the second panel folded together at a side of the frame.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over NZ534537.
Regarding claim 12, although NZ534537 does not explicitly disclose wherein each of the first hinge leaf and the second hinge leaf are configured to fit within a hinge rebate having a height of 90 mm and a width of 30 mm.  Examiner takes Official Notice that it is old and well-known in the art to configure a bifold door such that it includes a recessed area (i.e. rebate) for placement of an hinge member. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the door system of NZ534537 such that it features a hinge rebate for mounting the first and second hinge leaf, as this would provide a flush configuration with respect to the hinge and door edge, which would be aesthetically desirable to various consumers. Additionally, it would have been an obvious matter of design choice to modify the art in this way, since it has been held that changes in shape, form, or configuration of components of a device are obvious absent persuasive evidence that the particular shape, form, or configuration would be found significant to a person of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such modifications are not critical to the design and would have produced no unexpected results. In addition, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well. It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the hinge rebate such that it includes a height of 90 mm and a width of 30 mm, since this dimensional configuration would be logical and obvious for a bifold door hinge of this nature, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Examiner further notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the door system of NZ534537 such that it features a hinge rebate for mounting the first and second hinge leaf, such that the hinge rebate has a height of 90 mm and a width of 30 mm, , since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and configuring a door hinge in a recessed area with logical and obvious dimensions would be considered selecting from a finite number of identified, predictable solutions with a reasonable expectation of results.


Claims 14-16, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over NZ534537 in view of Matyas (US 3,378,058)
Regarding claims 14-16, 24, and 27, although NZ534537 does not explicitly disclose details with regard to the track configuration, Matyas teaches that it is known in the art to configure a bifold door including a track (Figures 1-4, element 15) comprising a track member mounted to a header (Figures 1-4, element 16), and the header includes a recess (See Figure 3, at least a portion of element 15 is clearly located within a recess of element 16) configured to receive the track member, and the track member is mounted to the header in the recess, and the track member is configured to receive a wheel (Figure 4, element 19) and guide the wheel to travel along the track, and wherein the track member comprises channel shaped member (See Figure 3), and wherein the track member is supported by the header to open downwardly (See Figure 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bifold door system of NZ534537 such that it is arranged in the manner taught by Matyas (i.e. including a track comprising a track member mounted to a header, and the header includes a recess configured to receive the track member, and the track member is mounted to the header in the recess, and wherein the track member comprises channel shaped member, and wherein the track member is supported by the header to open downwardly), since a partially recessed track would be aesthetically desirable to various consumers, and would function as inteneded for use with the bifold door of NZ534537. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143


Claims 1-12, 14-16, 22-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 4,295,514) in view of Matyas (US 3,378,058)
Regarding claims 1, 14-16, 22-25, and 27 Johnson discloses a bifold system comprising: a frame comprising a jamb and a header together at least partially defining an opening (See at least Figure 1); a track (See at least Figure 1) extending along the header in a transverse direction across the opening; a first panel (Figure 1, element 20) having a first side and a second side opposite the first side, the first panel being hinged to the jamb at the first side of the first panel to pivot about a vertical axis spaced with respect to the track and the frame in a forward direction with respect to the frame; a second panel (Figure 1, element 26) having a first side and a second side opposite the first side; at least one intermediate hinge (Figures 6-7, element 50) connecting the first side of the second panel to the second side of the first panel, the at least one intermediate hinge enabling the first panel and the second panel to be moved between a closed configuration and an open configuration; a guide (Figure 5, element 30) connected to the second panel towards the second side of the second panel, the guide being rotatably mounted to a top edge of the second panel and configured to guidedly travel along the track, and wherein, when in the closed configuration, the first panel and the second panel are aligned parallel to each other in the same plane, with the second side off the first panel abutting the first side of the second panel, and when the first panel and the second panel are in the open configuration, the intermediate hinge offsets the second3Atty. Docket No. 450.0005Appl. No. to be assigned side of the first panel from the first side of the second panel by a spacing in the forward direction (See Figure 5), such that the first panel and the second panel are substantially parallel to each other and perpendicular to the opening with the first panel and the second panel folded together at a side of the frame.  
Although Johnson does not explicitly disclose a wheel connected to the second panel towards the second side of the second panel, the wheel being rotatably mounted on a vertical axis to a top edge of the second panel and configured to guidedly travel along the track, as well as additional details of the track assembly, Matyas teaches that it is known in the art to configure a bifold door including a track (Figures 1-4, element 15) comprising a track member mounted to a header (Figures 1-4, element 16), and the header includes a recess (See Figure 3, at least a portion of element 15 is clearly located within a recess of element 16) configured to receive the track member, and the track member is mounted to the header in the recess, and the track member is configured to receive a wheel (Figure 4, element 19) and guide the wheel to travel along the track, and wherein the track member comprises channel shaped member (See Figure 3), and wherein the track member is supported by the header to open downwardly (See Figure 3), and a wheel bracket (Figure 4, considered mounting structure including element 20’) having a body configured to be mounted to the second panel, the wheel rotatably mounted to the body of the wheel bracket.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the bifold door system of Johnson such that it is arranged in the manner taught by Matyas (i.e. including a wheel connected to the second panel towards the second side of the second panel, a wheel bracket having a body configured to be mounted to the second panel, the wheel rotatably mounted to the body of the wheel bracket, the wheel being rotatably mounted on a vertical axis to a top edge of the second panel and configured to guidedly travel along the track, and a track comprising a track member mounted to a header, and the header includes a recess configured to receive the track member, and the track member is mounted to the header in the recess, and wherein the track member comprises channel shaped member, and wherein the track member is supported by the header to open downwardly), since a roller wheel engaged for operation with a partially recessed track would provide enhanced functionality and  would be aesthetically desirable to various consumers, and would function as intended for use with the bifold door of Johnson. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143

Regarding claim 2 Johnson discloses wherein the first panel and the second panel comprising door panels (See Figure 1).  
Regarding claim 3 Johnson discloses wherein the intermediate hinge comprises a first hinge leaf and a second hinge leaf connected to the first hinge leaf, the first hinge leaf and the second hinge leaf being pivotable with respect to each other about a common axis (See Figures 6-7).  
Regarding claim 4 Johnson discloses wherein the common axis is spaced from the second side of the first panel towards the first side of the first panel (See at least Figure 5).
Regarding claim 5 Johnson discloses wherein each of the first hinge leaf and the second hinge leaf comprises a first hinge leaf portion extending away from the common axis and a second hinge leaf portion extending away from the first hinge leaf portion at an angle to the first hinge leaf portion (See Figures 5-7).  
Regarding claim 6 Johnson discloses wherein the angle to the first hinge leaf portion is a substantially perpendicular angle (See Figure 6, each of elements 52 and 54 include portions that are “substantially perpendicular” to a first hinge leaf portion. Examiner notes that each of element 52 and 54 extend in a three-dimensional manner and are considered to include portions extending at various angles with respect to each other.
Regarding claim 7 Johnson discloses wherein the second hinge leaf portion of the first hinge leaf is secured to a surface on an edge of the first panel, and the second hinge leaf portion of the second hinge leaf is secured to a surface on an edge of the second panel (See Figure 5).  
Regarding claim 8 Johnson discloses wherein when the first panel and second panel are in the closed configuration, the second hinge leaf overlaps the first hinge leaf (See Figure 4).  
Regarding claim 9 Johnson discloses wherein when the first panel and the second panel are in the closed configuration, the second hinge leaf overlaps the first hinge leaf and the first hinge leaf portion of the first hinge leaf is aligned parallel with and abutting the first hinge leaf portion of the second hinge leaf, and the second hinge leaf portion of the first hinge leaf is aligned parallel with and abutting the second hinge leaf portion of the second hinge leaf (See Figures 6-7).  
Regarding claim 10 Johnson discloses wherein when the first panel and the second panel are in the open configuration, the first hinge leaf is located on an opposite side of the common axis to the second hinge leaf (See Figure 5).  
Regarding claim 11, Johnson discloses wherein when the first panel and the second panel are in the open configuration, the first hinge leaf is located on an opposite side of the common axis to the second hinge leaf and the second hinge leaf portion of the first hinge leaf is parallel to and spaced from the second hinge leaf portion of the second hinge leaf in the forward direction by the spacing of the second side of the first panel from the first side of the second panel (See at least Figures 4-5).  
Regarding claim 12, although Johnson does not explicitly disclose wherein each of the first hinge leaf and the second hinge leaf are configured to fit within a hinge rebate having a height of 90 mm and a width of 30 mm.  Examiner takes Official Notice that it is old and well-known in the art to configure a bifold door such that it includes a recessed area (i.e. rebate) for placement of an hinge member. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the door system of Johnson such that it features a hinge rebate for mounting the first and second hinge leaf, as this would provide a flush configuration with respect to the hinge and door edge, which would be aesthetically desirable to various consumers. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the hinge rebate such that it includes a height of 90 mm and a width of 30 mm, since this dimensional configuration would be logical and obvious for a bifold door hinge of this nature, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Examiner further notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the door system of Johnson such that it features a hinge rebate for mounting the first and second hinge leaf, such that the hinge rebate has a height of 90 mm and a width of 30 mm, , since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and configuring a door hinge in a recessed area with logical and obvious dimensions would be considered selecting from a finite number of identified, predictable solutions with a reasonable expectation of results.




Claims 1-12, 14-16, 22-25, and 27 are rejected under 35 U.S.C. 102a1 as being anticipated by Hansen (US 3,275,064) in view of Matyas (US 3,378,058).
Regarding claims 1, 14-16, 22, 24-25, and 27 Hansen discloses a bifold system and method of installing the bifold system comprising: a frame comprising a jamb and a header together at least partially defining an opening (Figure 1, element 12); a track (Figure 2, element 62) extending along the header in a transverse direction across the opening; a first panel (Figure 1, element 18) having a first side and a second side opposite the first side, the first panel being hinged to the jamb at the first side of the first panel to pivot about a vertical axis spaced with respect to the track and the frame in a forward direction with respect to the frame; a second panel (Figure 1, element 20) having a first side and a second side opposite the first side; a bifold kit including at least one intermediate hinge (Figures 7-10, element 24) connecting the first side of the second panel to the second side of the first panel, the at least one intermediate hinge enabling the first panel and the second panel to be moved between a closed configuration and an open configuration; a follower (Figure 2, element 64) connected to the second panel towards the second side of the second panel, the wheel being rotatably mounted on a vertical axis to a top edge of the second panel and configured to guidedly travel along the track, and wherein, when in the closed configuration, the first panel and the second panel are aligned parallel to each other in the same plane, with the second side off the first panel abutting the first side of the second panel, and when the first panel and the second panel are in the open configuration, the intermediate hinge offsets the second 3Atty. Docket No. 450.0005 Appl. No. to be assigned side of the first panel from the first side of the second panel by a spacing in the forward direction (See at least Figure 4), such that the first panel and the second panel are substantially parallel to each other and perpendicular to the opening with the first panel and the second panel folded together at a side of the frame.  
Although Hansen does not explicitly disclose a wheel connected to the second panel towards the second side of the second panel, the wheel being rotatably mounted on a vertical axis to a top edge of the second panel and configured to guidedly travel along the track, as well as additional details of the track assembly, Examiner notes that Matyas teaches that it is known in the art to configure a bifold door including a track (Figures 1-4, element 15) comprising a track member mounted to a header (Figures 1-4, element 16), and the header includes a recess (See Figure 3, at least a portion of element 15 is clearly located within a recess of element 16) configured to receive the track member, and the track member is mounted to the header in the recess, and the track member is configured to receive a wheel (Figure 4, element 19) and guide the wheel to travel along the track, and wherein the track member comprises channel shaped member (See Figure 3), and wherein the track member is supported by the header to open downwardly (See Figure 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the roller and track system of the bifold door system of Hansen such that it is arranged in the manner taught by Matyas (i.e. including a wheel connected to the second panel towards the second side of the second panel, the wheel being rotatably mounted on a vertical axis to a top edge of the second panel and configured to guidedly travel along the track, and a track comprising a track member mounted to a header, and the header includes a recess configured to receive the track member, and the track member is mounted to the header in the recess, and wherein the track member comprises channel shaped member, and wherein the track member is supported by the header to open downwardly), since a roller wheel engaged for operation with a partially recessed track would provide enhanced functionality and  would be aesthetically desirable to various consumers, and would function as intended for use with the bifold door of Hansen. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143


Regarding claim 2, Hansen discloses wherein the first panel and the second panel comprising door panels (See Figure 1).  
Regarding claim 3, Hansen discloses wherein the intermediate hinge comprises a first hinge leaf and a second hinge leaf connected to the first hinge leaf (Figure 10, elements 26 and 30), the first hinge leaf and the second hinge leaf being pivotable with respect to each other about a common axis
Regarding claim 4, Hansen discloses wherein the common axis is spaced from the second side of the first panel towards the first side of the first panel (See Figure 4).
Regarding claim 5, Hansen discloses wherein each of the first hinge leaf and the second hinge leaf comprises a first hinge leaf portion extending away from the common axis and a second hinge leaf portion extending away from the first hinge leaf portion at an angle to the first hinge leaf portion (See at least Figures 4 and 10).  
Regarding claim 6, Hansen discloses wherein the angle to the first hinge leaf portion is a substantially perpendicular angle.  Examiner notes that each of element 26 and 30 extend in a three-dimensional manner and are considered to include portions extending at various angles with respect to each other. 
Regarding claim 7, Hansen discloses wherein the second hinge leaf portion of the first hinge leaf is secured to a surface on an edge of the first panel, and the second hinge leaf portion of the second hinge leaf is secured to a surface on an edge of the second panel (See at least Figure 4).  
Regarding claim 8, Hansen discloses wherein when the first panel and second panel are in the closed configuration, the second hinge leaf overlaps the first hinge leaf (See at least Figure 4).
Regarding claim 9, Hansen discloses wherein when the first panel and the second panel are in the closed configuration, the second hinge leaf overlaps the first hinge leaf and the first hinge leaf portion of the first hinge leaf is aligned parallel with and abutting the first hinge leaf portion of the second hinge leaf, and the second hinge leaf portion of the first hinge leaf is aligned parallel with and abutting the second hinge leaf portion of the second hinge leaf (See at least Figure 4).  
Regarding claim 10, Hansen discloses wherein when the first panel and the second panel are in the open configuration, the first hinge leaf is located on an opposite side of the common axis to the second hinge leaf (See at least Figure 4).  
Regarding claim 11, Hansen discloses wherein when the first panel and the second panel are in the open configuration, the first hinge leaf is located on an opposite side of the common axis to the second hinge leaf and the second hinge leaf portion of the first hinge leaf is parallel to and spaced from the second hinge leaf portion of the second hinge leaf in the forward direction by the spacing of the second side of the first panel from the first side of the second panel (See at least Figure 4).  
Regarding claim 12, although Hansen does not explicitly disclose wherein each of the first hinge leaf and the second hinge leaf are configured to fit within a hinge rebate having a height of 90 mm and a width of 30 mm.  Examiner takes Official Notice that it is old and well-known in the art to configure a bifold door such that it includes a recessed area (i.e. rebate) for placement of a hinge member. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the door system of Hansen such that it features a hinge rebate for mounting the first and second hinge leaf, as this would provide a flush configuration with respect to the hinge and door edge, which would be aesthetically desirable to various consumers. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the hinge rebate such that it includes a height of 90 mm and a width of 30 mm, since this dimensional configuration would be logical and obvious for a bifold door hinge of this nature, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Examiner further notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the door system of Hansen such that it features a hinge rebate for mounting the first and second hinge leaf, such that the hinge rebate has a height of 90 mm and a width of 30 mm, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and configuring a door hinge in a recessed area with logical and obvious dimensions would be considered selecting from a finite number of identified, predictable solutions with a reasonable expectation of results.
Regarding claim 23, Hansen discloses wherein the bifold kit further including a wheel bracket having a body configured to be mounted to the second panel, the wheel rotatably mounted to the body of the wheel bracket (See Hansen Figure 2, considered portion of element 60 to which element 64 is mounted).  

Claims 1-12, 14-16, 22-25, and 27 are rejected under 35 U.S.C. 102a1 as being anticipated by EP0940544 in view of Matyas (US 3,378,058).
Regarding claims 1, 14-16, 22, 24-25, and 27 EP0940544 discloses a bifold system and method of installing the bifold system comprising: a frame comprising a jamb and a header together at least partially defining an opening (Figure 1); a track (Figure 1, element 9) extending along the header in a transverse direction across the opening; a first panel (Figure 1, element 2) having a first side and a second side opposite the first side, the first panel being hinged to the jamb at the first side of the first panel to pivot about a vertical axis spaced with respect to the track and the frame in a forward direction with respect to the frame; a second panel (Figure 1, element 1) having a first side and a second side opposite the first side; at least one intermediate hinge (Figure 1, element 5) connecting the first side of the second panel to the second side of the first panel, the at least one intermediate hinge enabling the first panel and the second panel to be moved between a closed configuration and an open configuration; a guide (Figure 1, element 7) connected to the second panel towards the second side of the second panel, the wheel being rotatably mounted on a vertical axis to a top edge of the second panel and configured to guidedly travel along the track, and wherein, when in the closed configuration, the first panel and the second panel are aligned parallel to each other in the same plane, with the second side off the first panel abutting the first side of the second panel, and when the first panel and the second panel are in the open configuration, the intermediate hinge offsets the second 3Atty. Docket No. 450.0005 Appl. No. to be assigned side of the first panel from the first side of the second panel by a spacing in the forward direction (Figure 3), such that the first panel and the second panel are substantially parallel to each other and perpendicular to the opening with the first panel and the second panel folded together at a side of the frame.  
Although EP0940544 does not explicitly disclose a wheel connected to the second panel towards the second side of the second panel, the wheel being rotatably mounted on a vertical axis to a top edge of the second panel and configured to guidedly travel along the track, as well as additional details of the track assembly, Examiner notes that Matyas teaches that it is known in the art to configure a bifold door including a track (Figures 1-4, element 15) comprising a track member mounted to a header (Figures 1-4, element 16), and the header includes a recess (See Figure 3, at least a portion of element 15 is clearly located within a recess of element 16) configured to receive the track member, and the track member is mounted to the header in the recess, and the track member is configured to receive a wheel (Figure 4, element 19) and guide the wheel to travel along the track, and wherein the track member comprises channel shaped member (See Figure 3), and wherein the track member is supported by the header to open downwardly (See Figure 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the roller and track system of the bifold door system of EP0940544 such that it is arranged in the manner taught by Matyas (i.e. including a wheel connected to the second panel towards the second side of the second panel, the wheel being rotatably mounted on a vertical axis to a top edge of the second panel and configured to guidedly travel along the track, and a track comprising a track member mounted to a header, and the header includes a recess configured to receive the track member, and the track member is mounted to the header in the recess, and wherein the track member comprises channel shaped member, and wherein the track member is supported by the header to open downwardly), since a roller wheel engaged for operation with a partially recessed track would provide enhanced functionality and  would be aesthetically desirable to various consumers, and would function as intended for use with the bifold door of EP0940544. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143
Regarding claim 2, EP0940544 discloses wherein the first panel and the second panel comprising door panels (See Figure 1).  
Regarding claim 3, EP0940544 discloses wherein the intermediate hinge comprises a first hinge leaf and a second hinge leaf connected to the first hinge leaf (See at least Figure 4), the first hinge leaf and the second hinge leaf being pivotable with respect to each other about a common axis.
Regarding claim 4, EP0940544 discloses wherein the common axis is spaced from the second side of the first panel towards the first side of the first panel (Figure 3).
Regarding claim 5, EP0940544 discloses wherein each of the first hinge leaf and the second hinge leaf comprises a first hinge leaf portion extending away from the common axis and a second hinge leaf portion extending away from the first hinge leaf portion at an angle to the first hinge leaf portion (See at least Figure 4).  
Regarding claim 6, EP0940544 discloses wherein the angle to the first hinge leaf portion is a substantially perpendicular angle.  Examiner notes that each of hinge leaf extend in a three-dimensional manner and are considered to include portions extending at various angles with respect to each other. 
Regarding claim 7, EP0940544 discloses wherein the second hinge leaf portion of the first hinge leaf is secured to a surface on an edge of the first panel, and the second hinge leaf portion of the second hinge leaf is secured to a surface on an edge of the second panel (See at least Figure 3).  
Regarding claim 8, EP0940544 discloses wherein when the first panel and second panel are in the closed configuration, the second hinge leaf overlaps the first hinge leaf (See at least Figure 2).
Regarding claim 9, EP0940544 discloses wherein when the first panel and the second panel are in the closed configuration, the second hinge leaf overlaps the first hinge leaf and the first hinge leaf portion of the first hinge leaf is aligned parallel with and abutting the first hinge leaf portion of the second hinge leaf, and the second hinge leaf portion of the first hinge leaf is aligned parallel with and abutting the second hinge leaf portion of the second hinge leaf (See at least Figure 3).  
Regarding claim 10, EP0940544 discloses wherein when the first panel and the second panel are in the open configuration, the first hinge leaf is located on an opposite side of the common axis to the second hinge leaf (See at least Figure 3).  
Regarding claim 11, EP0940544 discloses wherein when the first panel and the second panel are in the open configuration, the first hinge leaf is located on an opposite side of the common axis to the second hinge leaf and the second hinge leaf portion of the first hinge leaf is parallel to and spaced from the second hinge leaf portion of the second hinge leaf in the forward direction by the spacing of the second side of the first panel from the first side of the second panel (See at least Figure 3).  
Regarding claim 12, although EP0940544 does not explicitly disclose wherein each of the first hinge leaf and the second hinge leaf are configured to fit within a hinge rebate having a height of 90 mm and a width of 30 mm.  Examiner takes Official Notice that it is old and well-known in the art to configure a bifold door such that it includes a recessed area (i.e. rebate) for placement of a hinge member. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the door system of EP0940544 such that it features a hinge rebate for mounting the first and second hinge leaf, as this would provide a flush configuration with respect to the hinge and door edge, which would be aesthetically desirable to various consumers. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the hinge rebate such that it includes a height of 90 mm and a width of 30 mm, since this dimensional configuration would be logical and obvious for a bifold door hinge of this nature, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Examiner further notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the door system of EP0940544 such that it features a hinge rebate for mounting the first and second hinge leaf, such that the hinge rebate has a height of 90 mm and a width of 30 mm, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and configuring a door hinge in a recessed area with logical and obvious dimensions would be considered selecting from a finite number of identified, predictable solutions with a reasonable expectation of results.
Regarding claim 23, EP0940544 discloses wherein the bifold kit further including a wheel bracket having a body configured to be mounted to the second panel, the wheel rotatably mounted to the body of the wheel bracket (Figure 7, element 7).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634